Title: From Alexander Hamilton to John Lamb, 26 June 1794
From: Hamilton, Alexander
To: Lamb, John



T. D. June 26th 1794
Sir

I have to reply to your letter of the 15th instant, respecting a difference in the duties on certain wines claimed by Mr Joze Roiz Silva.
It is a rule which the Treasury has steadily adhered to, not to authorise the revision of an adjustment of duties once made, upon after evidence of whatsoever kind; whether the mistake committed was for or against the public. This rule has been found one of mutual convenience and operates against Mr Silva’s wishes, which it would give me pleasure to comply with, were it not at the expence of an important general rule.
With great consideration   I am Sir   Yr obedt Servt

John Lamb EsqrCollectorNew York

